Case 2:20-ap-01575-ER   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                         Exhibit Exhibit F Page 1 of 12




             EXHIBIT F
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 2 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
   38   O'Connor Hospital                9/5/2018          9/11/2018      9/17/2018              11/29/2018    $            53,245.83   $                     193,108.70   $ 139,862.87
   40   O'Connor Hospital                7/5/2017         10/16/2017     10/23/2017               11/6/2018    $           154,500.00   $                     290,151.00   $ 135,651.00
  257   O'Connor Hospital               4/16/2018          4/25/2018      4/16/2019               5/15/2018    $                  ‐     $                      41,400.00   $    41,400.00
  263   O'Connor Hospital               2/11/2019          2/11/2019      6/13/2019               6/21/2019    $                  ‐     $                      40,351.71   $    40,351.71
  341   O'Connor Hospital                1/5/2018          1/28/2018        2/8/2018              4/11/2018    $             6,191.10   $                      37,833.63   $    31,642.53
  393   O'Connor Hospital              10/10/2018         10/11/2018     10/31/2018                 1/7/2019   $            49,856.64   $                      77,456.08   $    27,599.44
  411   O'Connor Hospital               9/20/2017          9/22/2017      7/18/2018               7/25/2018    $                  ‐     $                      26,323.00   $    26,323.00
  418   O'Connor Hospital                9/6/2018            9/6/2018    10/17/2018              10/25/2018    $                  ‐     $                      26,018.98   $    26,018.98
  426   O'Connor Hospital               10/6/2018          10/8/2018     10/12/2018              10/22/2018    $             8,719.82   $                      34,040.29   $    25,320.47
  448   O'Connor Hospital              10/15/2018         10/18/2018     11/28/2018               3/20/2019    $            38,786.24   $                      63,146.40   $    24,360.16
  476   O'Connor Hospital               1/14/2019          1/16/2019      1/22/2019               1/29/2019    $            25,764.21   $                      48,900.35   $    23,136.14
  501   O'Connor Hospital              10/19/2018          11/7/2018     12/11/2018              12/31/2018    $            18,908.61   $                      40,670.41   $    21,761.80
  552   O'Connor Hospital                7/3/2018          7/31/2018        8/7/2018              8/15/2018    $                  ‐     $                      19,899.92   $    19,899.92
  651   O'Connor Hospital                9/7/2017          9/11/2017        6/7/2018              6/15/2018    $                  ‐     $                      17,480.00   $    17,480.00
  667   O'Connor Hospital              10/17/2017          11/9/2017     11/16/2017               1/23/2018    $           157,716.20   $                     174,844.48   $    17,128.28
  674   O'Connor Hospital                5/2/2018            5/5/2018     5/14/2018               5/24/2018    $                  ‐     $                      16,938.20   $    16,938.20
  709   O'Connor Hospital               9/29/2017          10/7/2017     10/12/2017              11/30/2017    $            77,562.96   $                      93,892.93   $    16,329.97
  752   O'Connor Hospital               2/16/2018          2/22/2018      2/27/2018               5/21/2018    $            14,209.25   $                      29,871.25   $    15,662.00
  795   O'Connor Hospital               7/13/2018          7/18/2018      7/23/2018              10/29/2018    $                  ‐     $                      14,935.01   $    14,935.01
  872   O'Connor Hospital               6/12/2018          6/15/2018      6/19/2018    None                    $                  ‐     $                      13,800.00   $    13,800.00
  976   O'Connor Hospital                8/8/2018            8/8/2018     8/15/2018               8/22/2018    $                  ‐     $                      12,445.44   $    12,445.44
 1048   O'Connor Hospital               5/15/2018          5/15/2018      6/26/2018    None                    $                  ‐     $                      11,686.00   $    11,686.00
 1129   O'Connor Hospital               6/30/2018          7/14/2018      8/24/2018               4/15/2019    $            80,448.99   $                      91,343.44   $    10,894.45
 1132   O'Connor Hospital              12/18/2018         12/18/2018        1/8/2019              3/12/2019    $               300.97   $                      11,157.72   $    10,856.75
 1141   O'Connor Hospital               8/16/2018          8/16/2018      8/21/2018    None                    $                  ‐     $                      10,821.24   $    10,821.24
 1157   O'Connor Hospital               2/15/2019          2/19/2019      2/25/2019                 3/4/2019   $            14,930.45   $                      25,575.77   $    10,645.32
 1184   O'Connor Hospital                2/6/2018            2/6/2018       3/5/2018              3/12/2018    $                  ‐     $                      10,493.96   $    10,493.96
 1195   O'Connor Hospital              12/11/2018         12/11/2018     12/20/2018               1/30/2019    $               375.00   $                      10,821.24   $    10,446.24
 1235   O'Connor Hospital              12/13/2017         12/13/2017        1/5/2018                3/7/2018   $               256.34   $                      10,493.96   $    10,237.62
 1308   O'Connor Hospital                2/5/2019          2/10/2019      2/14/2019               2/25/2019    $            11,616.00   $                      21,296.00   $     9,680.00
 1307   O'Connor Hospital              12/22/2018         12/25/2018     12/31/2018                 1/9/2019   $             4,266.00   $                      13,946.00   $     9,680.00
 1309   O'Connor Hospital               9/26/2017          9/27/2017     11/27/2017               5/10/2018    $            29,161.07   $                      38,820.83   $     9,659.76
 1324   O'Connor Hospital                7/5/2018            7/5/2018       6/4/2019              7/30/2018    $                  ‐     $                       9,605.00   $     9,605.00
 1342   O'Connor Hospital               2/13/2019          2/13/2019        3/8/2019              3/19/2019    $               390.40   $                       9,858.50   $     9,468.10
 1395   O'Connor Hospital                3/8/2018          3/15/2018      3/21/2018               3/30/2018    $            23,799.31   $                      32,999.31   $     9,200.00
 1536   O'Connor Hospital              10/10/2017         10/11/2017      5/11/2018               5/31/2018    $                  ‐     $                       8,445.38   $     8,445.38
 1535   O'Connor Hospital               1/12/2019          1/13/2019      1/22/2019    None                    $                  ‐     $                       8,445.38   $     8,445.38
 1534   O'Connor Hospital              12/19/2017         12/19/2017      9/27/2018               10/4/2018    $                  ‐     $                       8,445.38   $     8,445.38
 1533   O'Connor Hospital              12/21/2017         12/23/2017      9/20/2018               10/5/2018    $                  ‐     $                       8,445.38   $     8,445.38
 1532   O'Connor Hospital               1/16/2018          1/16/2018      8/22/2018               8/29/2018    $                  ‐     $                       8,445.38   $     8,445.38
 1531   O'Connor Hospital               10/2/2017          10/2/2017      7/16/2018               7/24/2018    $                  ‐     $                       8,445.38   $     8,445.38
 1592   O'Connor Hospital                1/4/2018          1/16/2018      8/17/2018                 9/7/2018   $                  ‐     $                       8,175.22   $     8,175.22
 1616   O'Connor Hospital               2/22/2019          2/22/2019        3/8/2019              3/19/2019    $             1,732.80   $                       9,806.07   $     8,073.27
 1617   O'Connor Hospital              10/17/2017         10/20/2017      11/7/2017              11/14/2017    $             6,887.42   $                      14,957.55   $     8,070.13
 1628   O'Connor Hospital                2/1/2019          2/15/2019        3/8/2019              3/19/2019    $             2,142.40   $                      10,187.00   $     8,044.60
 1645   O'Connor Hospital              11/12/2017         11/29/2017      12/6/2017                 6/4/2019   $           111,831.98   $                     119,792.60   $     7,960.62
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 3 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 1684   O'Connor Hospital              12/16/2018         12/23/2018     12/27/2018                 1/7/2019   $            24,527.29   $                      32,338.72   $     7,811.43
 1737   O'Connor Hospital              11/24/2017         11/24/2017      7/26/2018                 8/2/2018   $                  ‐     $                       7,610.10   $     7,610.10
 1777   O'Connor Hospital               8/29/2018          8/29/2018      3/18/2019               3/27/2019    $                  ‐     $                       7,544.00   $     7,544.00
 1775   O'Connor Hospital                1/4/2019            1/4/2019     8/16/2019    None                    $                  ‐     $                       7,544.00   $     7,544.00
 1773   O'Connor Hospital              12/17/2018         12/17/2018     12/24/2018                 1/7/2019   $                  ‐     $                       7,544.00   $     7,544.00
 1771   O'Connor Hospital                3/3/2018            3/3/2018     2/27/2019    None                    $                  ‐     $                       7,544.00   $     7,544.00
 1770   O'Connor Hospital              11/23/2018         11/23/2018     12/20/2018               1/24/2019    $                  ‐     $                       7,544.00   $     7,544.00
 1769   O'Connor Hospital              11/12/2018         11/12/2018     11/19/2018               12/7/2018    $                  ‐     $                       7,544.00   $     7,544.00
 1768   O'Connor Hospital               8/29/2018          8/30/2018        6/7/2019              6/21/2019    $                  ‐     $                       7,544.00   $     7,544.00
 1767   O'Connor Hospital              10/18/2017         10/18/2017        8/7/2018              8/14/2018    $                  ‐     $                       7,544.00   $     7,544.00
 1766   O'Connor Hospital               12/1/2017          12/1/2017      7/31/2018    None                    $                  ‐     $                       7,544.00   $     7,544.00
 1764   O'Connor Hospital              11/23/2017         11/23/2017      7/18/2018               7/25/2018    $                  ‐     $                       7,544.00   $     7,544.00
 1763   O'Connor Hospital              10/20/2017         10/20/2017      7/18/2018    None                    $                  ‐     $                       7,544.00   $     7,544.00
 1760   O'Connor Hospital               11/7/2017          11/7/2017      7/11/2018               7/18/2018    $                  ‐     $                       7,544.00   $     7,544.00
 1759   O'Connor Hospital                1/8/2018            1/8/2018       7/9/2018              7/16/2018    $                  ‐     $                       7,544.00   $     7,544.00
 1757   O'Connor Hospital              10/10/2017         10/10/2017        5/9/2018              5/16/2018    $                  ‐     $                       7,544.00   $     7,544.00
 1753   O'Connor Hospital              10/28/2017         10/28/2017        1/8/2018              7/17/2018    $                  ‐     $                       7,544.00   $     7,544.00
 1790   O'Connor Hospital               2/25/2019          2/26/2019      3/25/2019    None                    $                  ‐     $                       7,519.56   $     7,519.56
 1794   O'Connor Hospital               8/27/2018          8/27/2018        9/4/2018              9/18/2018    $                  ‐     $                       7,477.60   $     7,477.60
 1805   O'Connor Hospital               1/26/2018            2/1/2018       3/2/2018              4/20/2018    $                  ‐     $                       7,420.33   $     7,420.33
 1819   O'Connor Hospital               9/26/2017          9/29/2017     10/30/2017               4/24/2018    $                  ‐     $                       7,406.00   $     7,406.00
 1835   O'Connor Hospital                9/2/2017          9/29/2017      6/25/2018                 7/5/2018   $                  ‐     $                       7,353.33   $     7,353.33
 2008   O'Connor Hospital               8/24/2018          8/31/2018      7/16/2019               5/31/2019    $                  ‐     $                       6,748.73   $     6,748.73
 2014   O'Connor Hospital               9/17/2017          9/17/2017      6/17/2019               6/24/2019    $                  ‐     $                       6,734.20   $     6,734.20
 2026   O'Connor Hospital               9/12/2018          9/12/2018        3/1/2019              10/3/2018    $                  ‐     $                       6,707.23   $     6,707.23
 2036   O'Connor Hospital               11/3/2017          11/5/2017     11/10/2017              11/30/2017    $             1,973.62   $                       8,640.00   $     6,666.38
 2143   O'Connor Hospital               1/16/2018          1/16/2018      7/25/2018               7/10/2019    $               167.71   $                       6,474.73   $     6,307.02
 2211   O'Connor Hospital                2/1/2019          2/25/2019      3/14/2019               3/27/2019    $               210.20   $                       6,356.75   $     6,146.55
 2254   O'Connor Hospital                1/5/2018            1/5/2018     1/12/2018               1/22/2018    $             1,233.16   $                       7,231.19   $     5,998.03
 2290   O'Connor Hospital              10/18/2017         10/18/2017      7/30/2018                 8/6/2018   $                  ‐     $                       5,893.02   $     5,893.02
 2325   O'Connor Hospital               3/16/2018          3/16/2018      3/23/2018              10/19/2018    $                22.66   $                       5,830.88   $     5,808.22
 2372   O'Connor Hospital               4/22/2018          4/22/2018      4/27/2018              12/18/2018    $             1,578.10   $                       7,194.00   $     5,615.90
 2473   O'Connor Hospital               6/18/2018          6/18/2018      6/25/2018               6/29/2018    $               183.38   $                       5,662.26   $     5,478.88
 2487   O'Connor Hospital               4/12/2018          4/12/2018        5/8/2018              5/15/2018    $             1,744.13   $                       7,194.00   $     5,449.87
 2488   O'Connor Hospital               4/28/2018          4/28/2018        5/3/2018              5/10/2018    $               184.01   $                       5,626.78   $     5,442.77
 2505   O'Connor Hospital               9/16/2017          9/16/2017      9/22/2017               10/6/2017    $                  ‐     $                       5,402.82   $     5,402.82
 2599   O'Connor Hospital               11/2/2018          11/2/2018      1/10/2019               1/16/2019    $                  ‐     $                       5,266.00   $     5,266.00
 2595   O'Connor Hospital                2/9/2019            2/9/2019       6/5/2019              8/14/2019    $             1,315.10   $                       6,581.10   $     5,266.00
 2582   O'Connor Hospital               5/11/2018          5/12/2018      5/18/2018               6/19/2018    $                 5.10   $                       5,271.10   $     5,266.00
 2578   O'Connor Hospital               3/14/2018          3/14/2018        5/1/2018                5/9/2018   $             1,245.44   $                       6,511.44   $     5,266.00
 2575   O'Connor Hospital               4/21/2018          4/21/2018      4/27/2018                 5/9/2018   $             2,178.00   $                       7,444.00   $     5,266.00
 2614   O'Connor Hospital               8/30/2017          8/31/2017      3/28/2018               4/19/2018    $                  ‐     $                       5,253.10   $     5,253.10
 2615   O'Connor Hospital                9/5/2018            9/7/2018     10/5/2018              10/15/2018    $                  ‐     $                       5,246.00   $     5,246.00
 2633   O'Connor Hospital               1/27/2019          1/27/2019        2/4/2019              2/12/2019    $             1,287.35   $                       6,493.31   $     5,205.96
 2637   O'Connor Hospital               2/17/2019          2/18/2019      2/26/2019               3/18/2019    $             1,155.54   $                       6,354.96   $     5,199.42
 2655   O'Connor Hospital                1/7/2018            1/7/2018     1/12/2018               1/22/2018    $                  ‐     $                       5,160.17   $     5,160.17
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 4 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 2656   O'Connor Hospital               11/1/2018          11/5/2018        1/9/2019              2/19/2019    $                  ‐     $                       5,158.99   $     5,158.99
 2707   O'Connor Hospital               1/11/2018          1/11/2018      7/25/2018              10/19/2018    $               126.75   $                       5,206.74   $     5,079.99
 2719   O'Connor Hospital               2/15/2019          2/17/2019      2/21/2019               2/28/2019    $             9,180.00   $                      14,239.00   $     5,059.00
 2718   O'Connor Hospital              12/28/2018         12/31/2018        1/4/2019                2/5/2019   $             9,680.00   $                      14,739.00   $     5,059.00
 2717   O'Connor Hospital              11/21/2018         11/23/2018     12/20/2018              12/31/2018    $             9,680.00   $                      14,739.00   $     5,059.00
 2725   O'Connor Hospital                9/1/2018            9/1/2018     10/5/2018              11/30/2018    $                  ‐     $                       5,028.48   $     5,028.48
 2732   O'Connor Hospital              11/15/2017         11/15/2017      8/14/2018               8/20/2018    $                  ‐     $                       5,021.28   $     5,021.28
 2754   O'Connor Hospital              12/22/2018         12/25/2018     12/31/2018                 2/5/2019   $             9,680.00   $                      14,666.00   $     4,986.00
 2753   O'Connor Hospital              12/30/2018         12/31/2018        1/4/2019              1/14/2019    $             4,590.00   $                       9,576.00   $     4,986.00
 2752   O'Connor Hospital               11/8/2018          11/9/2018     11/13/2018              11/20/2018    $             2,505.00   $                       7,491.00   $     4,986.00
 2785   O'Connor Hospital               6/16/2018          6/16/2018      8/16/2019               6/27/2018    $                  ‐     $                       4,940.40   $     4,940.40
 2796   O'Connor Hospital               8/12/2018          8/12/2018      8/17/2018               8/24/2018    $                  ‐     $                       4,922.69   $     4,922.69
 2851   O'Connor Hospital                9/4/2018            9/4/2018       7/8/2019              9/25/2018    $                  ‐     $                       4,861.28   $     4,861.28
 2870   O'Connor Hospital               1/12/2019          1/12/2019      1/16/2019    None                    $                  ‐     $                       4,840.00   $     4,840.00
 2869   O'Connor Hospital                9/5/2018            9/6/2018     9/10/2018               9/19/2018    $                  ‐     $                       4,840.00   $     4,840.00
 2894   O'Connor Hospital               1/31/2018          1/31/2018      9/21/2018               9/28/2018    $                  ‐     $                       4,800.00   $     4,800.00
 2980   O'Connor Hospital              12/13/2018         12/16/2018        1/3/2019              1/23/2019    $                  ‐     $                       4,688.00   $     4,688.00
 2987   O'Connor Hospital                9/3/2017            9/3/2017     3/15/2018               3/22/2018    $                  ‐     $                       4,679.78   $     4,679.78
 3021   O'Connor Hospital              11/21/2018         11/21/2018        1/9/2019   None                    $                  ‐     $                       4,600.26   $     4,600.26
 3023   O'Connor Hospital               6/14/2018          6/15/2018      8/13/2018    None                    $                  ‐     $                       4,600.00   $     4,600.00
 3048   O'Connor Hospital              11/14/2018         11/14/2018     10/22/2019    None                    $                  ‐     $                       4,566.45   $     4,566.45
 3197   O'Connor Hospital               3/15/2018          3/15/2018      4/20/2018               4/30/2018    $               992.98   $                       5,372.46   $     4,379.48
 3206   O'Connor Hospital               9/27/2017          9/28/2017      7/24/2018               9/27/2018    $                  ‐     $                       4,370.00   $     4,370.00
 3205   O'Connor Hospital              10/30/2017         10/31/2017      11/6/2017               3/13/2019    $                  ‐     $                       4,370.00   $     4,370.00
 3319   O'Connor Hospital                5/5/2018          5/11/2018      5/15/2018               5/30/2019    $            51,117.92   $                      55,328.91   $     4,210.99
 3652   O'Connor Hospital               1/12/2018          1/12/2018      10/3/2018              10/12/2018    $                  ‐     $                       3,761.12   $     3,761.12
 3673   O'Connor Hospital               7/21/2018          7/21/2018        5/7/2019              5/14/2019    $                  ‐     $                       3,755.60   $     3,755.60
 3668   O'Connor Hospital               9/20/2017          9/21/2017      9/26/2018              10/10/2018    $                  ‐     $                       3,755.60   $     3,755.60
 3665   O'Connor Hospital              12/21/2017         12/21/2017      8/29/2018                 9/6/2018   $                  ‐     $                       3,755.60   $     3,755.60
 3664   O'Connor Hospital              10/31/2017          11/1/2017      8/28/2018                 9/7/2018   $                  ‐     $                       3,755.60   $     3,755.60
 3663   O'Connor Hospital              12/21/2017         12/21/2017      8/27/2018    None                    $                  ‐     $                       3,755.60   $     3,755.60
 3662   O'Connor Hospital               9/17/2017          9/17/2017      8/23/2018               9/17/2018    $                  ‐     $                       3,755.60   $     3,755.60
 3660   O'Connor Hospital                7/2/2018            7/2/2018       7/9/2018              7/25/2018    $                  ‐     $                       3,755.60   $     3,755.60
 3774   O'Connor Hospital               1/16/2018          1/16/2018      7/24/2018               7/31/2018    $               105.42   $                       3,755.60   $     3,650.18
 3779   O'Connor Hospital                2/3/2019            2/3/2019     2/11/2019               2/20/2019    $             1,403.63   $                       5,044.06   $     3,640.43
 3803   O'Connor Hospital               6/26/2018          6/26/2018        7/2/2018              7/11/2018    $                  ‐     $                       3,604.60   $     3,604.60
 3820   O'Connor Hospital               3/23/2018          3/23/2018      3/30/2018                 4/9/2018   $             1,585.51   $                       5,179.20   $     3,593.69
 3850   O'Connor Hospital                2/6/2018            2/6/2018     8/27/2018               9/21/2018    $                  ‐     $                       3,562.94   $     3,562.94
 3897   O'Connor Hospital              11/25/2017         11/25/2017      10/1/2018               10/8/2018    $                  ‐     $                       3,518.00   $     3,518.00
 3939   O'Connor Hospital              12/13/2018         12/13/2018      5/21/2019              12/26/2018    $                  ‐     $                       3,470.80   $     3,470.80
 4020   O'Connor Hospital               6/14/2018          6/14/2018      6/19/2018    None                    $                  ‐     $                       3,391.37   $     3,391.37
 4126   O'Connor Hospital               6/25/2018          6/25/2018      6/18/2019               5/22/2019    $                  ‐     $                       3,302.00   $     3,302.00
 4186   O'Connor Hospital               4/28/2018          4/28/2018        5/3/2018   None                    $                  ‐     $                       3,253.29   $     3,253.29
 4225   O'Connor Hospital               9/19/2018          9/19/2018      9/24/2018               8/23/2019    $                  ‐     $                       3,236.00   $     3,236.00
 4231   O'Connor Hospital               10/5/2018          10/5/2018     10/10/2018              10/18/2018    $                  ‐     $                       3,230.73   $     3,230.73
 4263   O'Connor Hospital                3/6/2018            3/6/2018     9/25/2018    None                    $                  ‐     $                       3,205.91   $     3,205.91
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 5 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 4357   O'Connor Hospital              10/18/2018         10/18/2018     10/26/2018               11/2/2018    $                  ‐     $                       3,160.44   $     3,160.44
 4368   O'Connor Hospital               1/16/2018          1/16/2018        9/7/2018   None                    $                  ‐     $                       3,151.86   $     3,151.86
 5032   O'Connor Hospital              12/16/2017         12/16/2017     12/21/2017                 1/4/2018   $                  ‐     $                       3,004.11   $     3,004.11
 5068   O'Connor Hospital               5/21/2018          5/21/2018      5/29/2018    None                    $                  ‐     $                       2,981.23   $     2,981.23
 5131   O'Connor Hospital               6/28/2018          6/28/2018      8/22/2019    None                    $                  ‐     $                       2,943.10   $     2,943.10
 5150   O'Connor Hospital               9/20/2017          9/20/2017      8/28/2018                 9/5/2018   $                  ‐     $                       2,930.58   $     2,930.58
 5220   O'Connor Hospital               9/17/2017          9/17/2017        4/3/2018              5/16/2018    $                  ‐     $                       2,881.56   $     2,881.56
 5241   O'Connor Hospital              12/25/2018         12/25/2018        1/2/2019   None                    $                  ‐     $                       2,873.35   $     2,873.35
 5279   O'Connor Hospital               9/23/2017          9/23/2017      9/13/2018               9/21/2018    $                  ‐     $                       2,836.62   $     2,836.62
 5617   O'Connor Hospital                7/2/2018          7/30/2018        8/8/2018              8/15/2018    $                  ‐     $                       2,684.91   $     2,684.91
 5641   O'Connor Hospital                8/7/2018            8/7/2018     8/16/2018               8/27/2018    $               254.00   $                       2,919.44   $     2,665.44
 5640   O'Connor Hospital               7/10/2018          7/10/2018      7/16/2018               8/10/2018    $               254.00   $                       2,919.44   $     2,665.44
 5786   O'Connor Hospital               9/12/2018          9/12/2018      9/17/2018               9/24/2018    $                  ‐     $                       2,637.17   $     2,637.17
 5797   O'Connor Hospital              11/26/2018         11/26/2018      12/3/2018    None                    $                  ‐     $                       2,632.62   $     2,632.62
 5809   O'Connor Hospital               9/18/2018          9/18/2018     10/10/2018              11/20/2018    $                  ‐     $                       2,622.56   $     2,622.56
 6118   O'Connor Hospital               3/28/2018          3/31/2018        4/5/2018              4/13/2018    $                  ‐     $                       2,473.73   $     2,473.73
 6158   O'Connor Hospital               1/18/2018          1/18/2018      1/25/2018                 3/6/2018   $                  ‐     $                       2,444.46   $     2,444.46
 6169   O'Connor Hospital                8/1/2018          8/22/2018        9/6/2018              9/13/2018    $                  ‐     $                       2,440.83   $     2,440.83
 6207   O'Connor Hospital               1/14/2018          1/14/2018      1/19/2018                 3/6/2018   $                  ‐     $                       2,425.67   $     2,425.67
 6214   O'Connor Hospital              12/14/2018         12/14/2018     12/19/2018              12/31/2018    $               713.78   $                       3,135.16   $     2,421.38
 6500   O'Connor Hospital              11/12/2018         11/12/2018     10/22/2019    None                    $                  ‐     $                       2,393.31   $     2,393.31
 6634   O'Connor Hospital              11/16/2017         11/20/2017     11/27/2017              12/12/2017    $                  ‐     $                       2,349.53   $     2,349.53
 6633   O'Connor Hospital               11/9/2017         11/12/2017     11/17/2017              11/30/2017    $                  ‐     $                       2,349.53   $     2,349.53
 6632   O'Connor Hospital               9/27/2017          9/29/2017      10/3/2017    None                    $                  ‐     $                       2,349.53   $     2,349.53
 6631   O'Connor Hospital               8/29/2017          8/31/2017        9/7/2017              9/21/2017    $                  ‐     $                       2,349.53   $     2,349.53
 6746   O'Connor Hospital              12/31/2017         12/31/2017      8/29/2018                 9/7/2018   $                  ‐     $                       2,330.08   $     2,330.08
 6747   O'Connor Hospital              10/10/2017         10/10/2017     10/19/2017              10/26/2017    $                  ‐     $                       2,330.00   $     2,330.00
 6774   O'Connor Hospital                1/5/2019            1/6/2019     1/11/2019               1/31/2019    $                  ‐     $                       2,325.46   $     2,325.46
 6853   O'Connor Hospital               11/7/2018          11/7/2018     10/25/2019    None                    $                  ‐     $                       2,301.11   $     2,301.11
 7070   O'Connor Hospital               12/8/2018          12/8/2018     12/13/2018    None                    $                  ‐     $                       2,277.83   $     2,277.83
 7203   O'Connor Hospital               2/20/2019          2/20/2019      2/25/2019               3/11/2019    $                  ‐     $                       2,249.86   $     2,249.86
 7250   O'Connor Hospital              10/26/2018         10/26/2018      11/1/2018               12/5/2018    $                  ‐     $                       2,245.70   $     2,245.70
 7461   O'Connor Hospital              12/12/2018         12/12/2018     10/25/2019    None                    $                  ‐     $                       2,198.32   $     2,198.32
 7507   O'Connor Hospital               8/31/2017          8/31/2017        6/4/2018   None                    $                  ‐     $                       2,178.94   $     2,178.94
 7521   O'Connor Hospital               2/21/2019          2/23/2019      3/18/2019               6/18/2019    $            70,317.55   $                      72,491.31   $     2,173.76
 7663   O'Connor Hospital              12/18/2018         12/18/2018     12/24/2018               1/16/2019    $                  ‐     $                       2,142.50   $     2,142.50
 7798   O'Connor Hospital              10/23/2017         10/23/2017      9/12/2018               9/19/2018    $                  ‐     $                       2,120.11   $     2,120.11
 7821   O'Connor Hospital               6/13/2018          6/29/2018      7/11/2018              11/14/2018    $                  ‐     $                       2,115.78   $     2,115.78
 7868   O'Connor Hospital               11/6/2018          11/6/2018     10/29/2019    None                    $                  ‐     $                       2,092.14   $     2,092.14
 7867   O'Connor Hospital               6/26/2018          6/26/2018        7/6/2018   None                    $                  ‐     $                       2,092.14   $     2,092.14
 7866   O'Connor Hospital                4/3/2018            4/3/2018     5/11/2018    None                    $                  ‐     $                       2,092.14   $     2,092.14
 7906   O'Connor Hospital               12/1/2018          12/1/2018      12/7/2018    None                    $                  ‐     $                       2,081.03   $     2,081.03
 7942   O'Connor Hospital               2/15/2019          2/15/2019        3/1/2019   None                    $                  ‐     $                       2,073.62   $     2,073.62
 7941   O'Connor Hospital               5/30/2018          5/30/2018        6/5/2018              6/11/2018    $                  ‐     $                       2,073.62   $     2,073.62
 7940   O'Connor Hospital               5/11/2018          5/11/2018      5/18/2018               5/25/2018    $                  ‐     $                       2,073.62   $     2,073.62
 7961   O'Connor Hospital               2/23/2018          2/23/2018      2/28/2018                 4/3/2018   $               186.62   $                       2,245.70   $     2,059.08
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 6 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 7979   O'Connor Hospital                5/3/2018            5/3/2018       6/7/2018              6/14/2018    $             3,812.54   $                       5,862.13   $     2,049.59
 7995   O'Connor Hospital               2/14/2019          2/25/2019        4/5/2019              5/21/2019    $               212.00   $                       2,257.59   $     2,045.59
 8041   O'Connor Hospital              11/20/2018         11/20/2018     10/29/2019    None                    $                  ‐     $                       2,025.95   $     2,025.95
 8040   O'Connor Hospital              10/30/2018         10/30/2018      11/5/2018    None                    $                  ‐     $                       2,025.95   $     2,025.95
 8064   O'Connor Hospital              11/16/2017         11/16/2017      9/21/2018               9/28/2018    $                  ‐     $                       2,014.72   $     2,014.72
 8213   O'Connor Hospital              11/14/2017         11/14/2017      8/28/2018                 9/7/2018   $                  ‐     $                       1,972.24   $     1,972.24
 8218   O'Connor Hospital                6/6/2018            6/6/2018     6/20/2018               6/27/2018    $                  ‐     $                       1,968.64   $     1,968.64
 8253   O'Connor Hospital               12/5/2018          12/6/2018     12/19/2018              12/31/2018    $             7,734.24   $                       9,693.24   $     1,959.00
 8304   O'Connor Hospital               4/17/2018          4/17/2018      5/10/2018    None                    $                  ‐     $                       1,932.57   $     1,932.57
 8322   O'Connor Hospital               12/4/2018          12/4/2018        1/8/2019              1/31/2019    $                  ‐     $                       1,922.52   $     1,922.52
 8343   O'Connor Hospital               1/21/2019          1/21/2019      4/23/2019              10/19/2019    $             3,491.84   $                       5,408.42   $     1,916.58
 8353   O'Connor Hospital               3/13/2018          3/13/2018      3/19/2018                 5/1/2018   $               138.86   $                       2,050.00   $     1,911.14
 8367   O'Connor Hospital               11/4/2018          11/4/2018     11/28/2018               4/26/2019    $             2,278.00   $                       4,179.92   $     1,901.92
 8581   O'Connor Hospital                4/4/2018            4/5/2018     4/12/2018               4/20/2018    $             8,627.76   $                      10,489.76   $     1,862.00
 8685   O'Connor Hospital                6/3/2018            6/4/2018     6/11/2018               6/29/2018    $                  ‐     $                       1,819.55   $     1,819.55
 8684   O'Connor Hospital               4/22/2018          4/22/2018      4/27/2018                 5/4/2018   $                  ‐     $                       1,819.55   $     1,819.55
 8840   O'Connor Hospital               6/11/2018          6/11/2018      6/18/2018                 8/2/2018   $               290.00   $                       2,069.46   $     1,779.46
 8860   O'Connor Hospital               3/13/2018          3/13/2018      3/19/2018               3/27/2018    $             1,717.30   $                       3,492.71   $     1,775.41
 8859   O'Connor Hospital               2/13/2018          2/13/2018      2/20/2018               2/28/2018    $             1,717.30   $                       3,492.71   $     1,775.41
 8858   O'Connor Hospital              12/19/2017         12/19/2017     12/26/2017                 1/4/2018   $             1,908.11   $                       3,683.52   $     1,775.41
 8857   O'Connor Hospital              11/21/2017         11/21/2017     11/28/2017               12/8/2017    $             1,908.11   $                       3,683.52   $     1,775.41
 8934   O'Connor Hospital               9/12/2017          9/12/2017      9/20/2017    None                    $                  ‐     $                       1,753.28   $     1,753.28
 8992   O'Connor Hospital              12/21/2017         12/21/2017     12/27/2017    None                    $                  ‐     $                       1,745.93   $     1,745.93
 9040   O'Connor Hospital               11/5/2018          11/5/2018     11/12/2018    None                    $                  ‐     $                       1,732.75   $     1,732.75
 9077   O'Connor Hospital                9/6/2017            9/6/2017     9/20/2017              10/11/2017    $                  ‐     $                       1,720.00   $     1,720.00
 9087   O'Connor Hospital               7/31/2018            8/2/2018    11/27/2018              12/19/2018    $            54,274.54   $                      55,990.21   $     1,715.67
 9291   O'Connor Hospital               1/29/2019          1/29/2019        2/8/2019              3/26/2019    $             1,497.63   $                       3,163.32   $     1,665.69
 9399   O'Connor Hospital               11/5/2018          11/5/2018     11/12/2018    None                    $                  ‐     $                       1,623.13   $     1,623.13
 9456   O'Connor Hospital              10/11/2018         10/11/2018     10/16/2018              10/24/2018    $                  ‐     $                       1,615.57   $     1,615.57
 9455   O'Connor Hospital              11/28/2018         11/28/2018      12/3/2018              12/20/2018    $                  ‐     $                       1,615.57   $     1,615.57
 9454   O'Connor Hospital               8/27/2018          8/27/2018        9/4/2018              9/12/2018    $                  ‐     $                       1,615.57   $     1,615.57
 9480   O'Connor Hospital              12/12/2017         12/19/2017     12/26/2017                 1/5/2018   $            30,590.00   $                      32,200.00   $     1,610.00
 9530   O'Connor Hospital               12/6/2018          12/7/2018     12/17/2018               1/15/2019    $               634.64   $                       2,233.07   $     1,598.43
 9529   O'Connor Hospital                8/6/2018            8/7/2018     8/13/2018               12/5/2018    $               634.64   $                       2,233.07   $     1,598.43
 9535   O'Connor Hospital               5/18/2018          5/18/2018        6/8/2018   None                    $                  ‐     $                       1,596.72   $     1,596.72
 9537   O'Connor Hospital               5/16/2018          5/16/2018      5/24/2018               7/26/2018    $               580.00   $                       2,176.49   $     1,596.49
 9547   O'Connor Hospital               8/31/2017          8/31/2017      8/24/2018               8/30/2018    $                  ‐     $                       1,590.80   $     1,590.80
 9565   O'Connor Hospital              11/26/2018         11/26/2018     10/22/2019    None                    $                  ‐     $                       1,584.32   $     1,584.32
 9592   O'Connor Hospital               6/24/2018          6/24/2018      6/29/2018              10/10/2018    $                  ‐     $                       1,570.25   $     1,570.25
 9718   O'Connor Hospital               3/14/2018          3/15/2018      3/22/2018               4/13/2018    $                  ‐     $                       1,551.57   $     1,551.57
 9769   O'Connor Hospital                1/2/2018            1/2/2018     9/27/2018               10/4/2018    $                  ‐     $                       1,537.06   $     1,537.06
 9768   O'Connor Hospital              12/18/2017         12/18/2017      9/26/2018               10/3/2018    $                  ‐     $                       1,537.06   $     1,537.06
 9767   O'Connor Hospital               9/28/2017          9/28/2017        9/6/2018              9/13/2018    $                  ‐     $                       1,537.06   $     1,537.06
 9777   O'Connor Hospital               1/14/2019          1/15/2019      1/23/2019               8/23/2019    $                  ‐     $                       1,533.46   $     1,533.46
 9797   O'Connor Hospital               2/13/2019          2/13/2019     10/21/2019    None                    $                  ‐     $                       1,523.49   $     1,523.49
 9807   O'Connor Hospital               4/12/2018          4/12/2018        5/7/2018   None                    $                  ‐     $                       1,522.11   $     1,522.11
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 7 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment        Variance
 9829   O'Connor Hospital              10/16/2018         10/16/2018     11/14/2018              10/30/2018    $                  ‐     $                      1,513.91   $     1,513.91
 9850   O'Connor Hospital                9/2/2018            9/2/2018     9/18/2019               9/27/2019    $                  ‐     $                      1,505.24   $     1,505.24
 9865   O'Connor Hospital                9/2/2017            9/2/2017     9/12/2017               9/20/2017    $                  ‐     $                      1,500.83   $     1,500.83
 9870   O'Connor Hospital               7/25/2018          7/25/2018        8/2/2018                8/9/2018   $                  ‐     $                      1,500.00   $     1,500.00
 9989   O'Connor Hospital               5/31/2018          5/31/2018        6/8/2018   None                    $                  ‐     $                      1,465.68   $     1,465.68
 9992   O'Connor Hospital              11/13/2018         11/13/2018      12/6/2018    None                    $                  ‐     $                      1,463.91   $     1,463.91
 9991   O'Connor Hospital               3/22/2018          3/22/2018        4/6/2018   None                    $                  ‐     $                      1,463.91   $     1,463.91
 9999   O'Connor Hospital                8/6/2018          8/20/2018        9/6/2018              9/18/2019    $                 3.75   $                      1,464.50   $     1,460.75
10081   O'Connor Hospital                9/6/2017            9/6/2017     9/14/2017    None                    $                  ‐     $                      1,436.29   $     1,436.29
10195   O'Connor Hospital                4/9/2018            4/9/2018     4/16/2018               5/18/2018    $                91.57   $                      1,500.00   $     1,408.43
10217   O'Connor Hospital                5/2/2018            5/2/2018       5/8/2018              5/16/2018    $             2,203.00   $                      3,603.13   $     1,400.13
10255   O'Connor Hospital              12/17/2018         12/17/2018     12/24/2018    None                    $                  ‐     $                      1,389.00   $     1,389.00
10274   O'Connor Hospital                4/6/2018            4/6/2018       5/8/2018   None                    $                  ‐     $                      1,386.49   $     1,386.49
10404   O'Connor Hospital               1/14/2018          1/14/2018      5/15/2019    None                    $                  ‐     $                      1,347.23   $     1,347.23
10419   O'Connor Hospital               9/30/2017          9/30/2017      10/6/2017                 4/4/2018   $                  ‐     $                      1,342.60   $     1,342.60
10456   O'Connor Hospital               12/8/2017          12/8/2017     12/29/2017                 1/8/2018   $                91.08   $                      1,419.78   $     1,328.70
10458   O'Connor Hospital               11/4/2018          11/4/2018     11/28/2018              12/12/2018    $             2,278.00   $                      3,605.36   $     1,327.36
10470   O'Connor Hospital              12/26/2017         12/26/2017      10/8/2018    None                    $                  ‐     $                      1,321.48   $     1,321.48
10469   O'Connor Hospital              12/19/2017         12/19/2017      8/17/2018              10/17/2018    $                  ‐     $                      1,321.48   $     1,321.48
10497   O'Connor Hospital               5/25/2018          5/25/2018        6/8/2018   None                    $                  ‐     $                      1,315.57   $     1,315.57
10525   O'Connor Hospital                7/6/2018            7/6/2018     8/10/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10524   O'Connor Hospital               7/11/2018          7/11/2018      8/10/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10523   O'Connor Hospital              10/23/2018         10/23/2018      11/5/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10522   O'Connor Hospital               6/18/2018          6/18/2018      7/12/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10521   O'Connor Hospital               6/11/2018          6/11/2018      7/12/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10520   O'Connor Hospital                6/4/2018            6/4/2018     7/12/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10519   O'Connor Hospital               5/14/2018          5/14/2018        6/8/2018   None                    $                  ‐     $                      1,313.79   $     1,313.79
10518   O'Connor Hospital                5/7/2018            5/7/2018     6/11/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10517   O'Connor Hospital               5/21/2018          5/21/2018      6/11/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10516   O'Connor Hospital                5/2/2018            5/2/2018       6/6/2018   None                    $                  ‐     $                      1,313.79   $     1,313.79
10515   O'Connor Hospital               4/19/2018          4/19/2018      5/11/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10514   O'Connor Hospital               4/12/2018          4/12/2018      5/11/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10511   O'Connor Hospital               4/23/2018          4/23/2018      5/16/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10510   O'Connor Hospital                4/9/2018            4/9/2018     5/16/2018    None                    $                  ‐     $                      1,313.79   $     1,313.79
10509   O'Connor Hospital               4/25/2018          4/25/2018        5/8/2018   None                    $                  ‐     $                      1,313.79   $     1,313.79
10508   O'Connor Hospital               3/29/2018          3/29/2018        4/6/2018   None                    $                  ‐     $                      1,313.79   $     1,313.79
10535   O'Connor Hospital               4/28/2018          4/28/2018        5/4/2018              5/16/2018    $             1,180.43   $                      2,491.51   $     1,311.08
10590   O'Connor Hospital                2/1/2019            2/1/2019       2/8/2019              3/12/2019    $                91.57   $                      1,389.00   $     1,297.43
10589   O'Connor Hospital               1/28/2019          1/28/2019        2/4/2019              3/12/2019    $                91.57   $                      1,389.00   $     1,297.43
10659   O'Connor Hospital               2/10/2018          2/10/2018     10/12/2018              10/23/2018    $                  ‐     $                      1,275.34   $     1,275.34
10680   O'Connor Hospital               2/16/2019          2/16/2019      2/22/2019    None                    $                  ‐     $                      1,271.66   $     1,271.66
10789   O'Connor Hospital               4/20/2018          4/20/2018      5/11/2018    None                    $                  ‐     $                      1,247.60   $     1,247.60
10822   O'Connor Hospital               3/24/2018          3/25/2018      3/30/2018               4/19/2018    $             5,674.31   $                      6,913.52   $     1,239.21
10857   O'Connor Hospital               1/28/2018          1/28/2018        2/2/2018              6/29/2018    $               193.67   $                      1,420.93   $     1,227.26
10907   O'Connor Hospital              10/10/2017         10/10/2017     10/16/2017              11/13/2017    $               479.49   $                      1,696.59   $     1,217.10
10970   O'Connor Hospital               2/19/2019          2/19/2019      2/25/2019               3/12/2019    $                  ‐     $                      1,195.24   $     1,195.24
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 8 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
10972   O'Connor Hospital                2/8/2019          2/20/2019      3/11/2019               3/18/2019    $                  ‐     $                       1,195.00   $     1,195.00
11065   O'Connor Hospital              12/19/2018         12/19/2018        1/9/2019   None                    $                  ‐     $                       1,170.76   $     1,170.76
11078   O'Connor Hospital               4/18/2018          4/18/2018        5/8/2018   None                    $                  ‐     $                       1,166.62   $     1,166.62
11180   O'Connor Hospital               10/3/2018          10/3/2018      11/8/2018              11/16/2018    $                  ‐     $                       1,148.64   $     1,148.64
11436   O'Connor Hospital               12/3/2018          12/3/2018     12/10/2018              12/17/2018    $                  ‐     $                       1,096.90   $     1,096.90
11472   O'Connor Hospital                2/6/2019            2/6/2019     2/11/2019               2/20/2019    $                  ‐     $                       1,090.40   $     1,090.40
11473   O'Connor Hospital               2/14/2019          2/14/2019      2/19/2019               2/27/2019    $               150.40   $                       1,240.80   $     1,090.40
11540   O'Connor Hospital                1/3/2019          1/31/2019      2/13/2019               2/22/2019    $             8,633.67   $                       9,711.33   $     1,077.66
11559   O'Connor Hospital                2/6/2018            2/6/2018       3/5/2018   None                    $                  ‐     $                       1,071.48   $     1,071.48
11602   O'Connor Hospital              11/27/2018         11/27/2018      12/7/2018    None                    $                  ‐     $                       1,063.80   $     1,063.80
11601   O'Connor Hospital               9/27/2018          9/27/2018      10/8/2018    None                    $                  ‐     $                       1,063.80   $     1,063.80
11600   O'Connor Hospital               9/20/2018          9/20/2018      10/8/2018    None                    $                  ‐     $                       1,063.80   $     1,063.80
11599   O'Connor Hospital               8/23/2018          8/23/2018      9/12/2018    None                    $                  ‐     $                       1,063.80   $     1,063.80
11598   O'Connor Hospital                8/1/2018            8/1/2018     9/11/2018    None                    $                  ‐     $                       1,063.80   $     1,063.80
11597   O'Connor Hospital               8/14/2018          8/14/2018        9/6/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11596   O'Connor Hospital               7/10/2018          7/10/2018      8/28/2018    None                    $                  ‐     $                       1,063.80   $     1,063.80
11595   O'Connor Hospital               7/19/2018          7/19/2018        8/7/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11594   O'Connor Hospital               7/12/2018          7/12/2018        8/7/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11593   O'Connor Hospital                7/5/2018            7/5/2018       8/7/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11592   O'Connor Hospital               7/17/2018          7/17/2018        8/7/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11591   O'Connor Hospital               6/21/2018          6/21/2018        7/6/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11590   O'Connor Hospital                6/7/2018            6/7/2018       7/6/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11589   O'Connor Hospital               5/16/2018          5/16/2018        6/8/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11588   O'Connor Hospital               5/10/2018          5/10/2018        6/7/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11587   O'Connor Hospital               4/13/2018          4/13/2018      5/11/2018    None                    $                  ‐     $                       1,063.80   $     1,063.80
11586   O'Connor Hospital               3/20/2018          3/20/2018        4/9/2018   None                    $                  ‐     $                       1,063.80   $     1,063.80
11636   O'Connor Hospital               1/25/2018          1/25/2018        2/1/2018   None                    $                  ‐     $                       1,059.00   $     1,059.00
11642   O'Connor Hospital               9/18/2018          9/18/2018     10/15/2018                 9/4/2019   $                90.95   $                       1,148.64   $     1,057.69
11793   O'Connor Hospital              11/25/2018         11/25/2018     12/18/2018              12/31/2018    $               238.16   $                       1,269.07   $     1,030.91
11813   O'Connor Hospital               1/22/2018          1/22/2018      10/3/2018              10/24/2018    $                  ‐     $                       1,027.79   $     1,027.79
11812   O'Connor Hospital               1/13/2018          1/13/2018      3/15/2019               1/24/2018    $                  ‐     $                       1,027.79   $     1,027.79
11826   O'Connor Hospital               12/5/2017          12/5/2017      1/11/2018    None                    $                  ‐     $                       1,024.04   $     1,024.04
11832   O'Connor Hospital              12/21/2017         12/21/2017      9/24/2018               10/3/2018    $                  ‐     $                       1,023.00   $     1,023.00
11887   O'Connor Hospital                2/6/2018            2/6/2018     9/10/2018    None                    $                  ‐     $                       1,012.00   $     1,012.00
11932   O'Connor Hospital               1/25/2018          1/25/2018        9/7/2018   None                    $                  ‐     $                       1,000.00   $     1,000.00
11931   O'Connor Hospital               2/21/2018          2/21/2018      7/12/2018    None                    $                  ‐     $                       1,000.00   $     1,000.00
11960   O'Connor Hospital               5/24/2018          5/24/2018        6/8/2018   None                    $                  ‐     $                         997.61   $       997.61
11959   O'Connor Hospital               5/17/2018          5/17/2018        6/8/2018   None                    $                  ‐     $                         997.61   $       997.61
12060   O'Connor Hospital              12/27/2017         12/27/2017        2/1/2018              2/20/2018    $                  ‐     $                         980.20   $       980.20
12061   O'Connor Hospital               3/13/2018          3/13/2018      3/19/2018               5/22/2018    $                  ‐     $                         979.53   $       979.53
12086   O'Connor Hospital               1/23/2018          1/23/2018        9/7/2018              9/14/2018    $                  ‐     $                         977.45   $       977.45
12110   O'Connor Hospital               8/31/2017          8/31/2017      9/11/2017               9/19/2017    $                  ‐     $                         974.10   $       974.10
12140   O'Connor Hospital                6/5/2018          6/14/2018     12/28/2018                 8/7/2018   $                  ‐     $                         969.24   $       969.24
12200   O'Connor Hospital               11/7/2017          11/7/2017     12/31/2018              11/21/2017    $                  ‐     $                         957.61   $       957.61
12234   O'Connor Hospital               1/15/2019          1/15/2019      1/22/2019    None                    $                  ‐     $                         951.05   $       951.05
12238   O'Connor Hospital               8/15/2017            9/8/2017     9/14/2017              10/24/2017    $           146,735.67   $                     147,686.61   $       950.94
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 9 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
12332   O'Connor Hospital              11/12/2018         11/12/2018     10/23/2019              12/20/2018    $               330.58   $                       1,260.88   $      930.30
12414   O'Connor Hospital               9/23/2017          9/23/2017      10/3/2017              10/11/2017    $                  ‐     $                         917.62   $      917.62
12457   O'Connor Hospital               4/20/2018          4/23/2018      6/22/2018                 8/7/2018   $                  ‐     $                         907.18   $      907.18
12525   O'Connor Hospital                9/4/2018            9/4/2018     9/10/2018              10/25/2018    $               398.12   $                       1,294.50   $      896.38
12533   O'Connor Hospital               11/1/2017          11/2/2017      1/22/2018               2/27/2018    $               835.60   $                       1,727.98   $      892.38
12560   O'Connor Hospital              11/15/2017         11/22/2017      12/6/2017              12/20/2017    $             7,805.78   $                       8,693.46   $      887.68
12585   O'Connor Hospital               2/17/2019          2/18/2019      2/26/2019               3/19/2019    $            11,520.00   $                      12,401.55   $      881.55
12729   O'Connor Hospital              11/16/2018         11/16/2018      12/6/2018    None                    $                  ‐     $                         852.99   $      852.99
12735   O'Connor Hospital               12/3/2018          12/3/2018        1/8/2019   None                    $                  ‐     $                         851.56   $      851.56
12739   O'Connor Hospital               8/21/2018          8/21/2018        9/5/2018              9/19/2018    $                  ‐     $                         851.04   $      851.04
12753   O'Connor Hospital              10/19/2018         10/26/2018      11/8/2018              11/20/2018    $                  ‐     $                         848.00   $      848.00
12752   O'Connor Hospital               8/16/2018          8/28/2018        9/5/2018              9/21/2018    $                  ‐     $                         848.00   $      848.00
12896   O'Connor Hospital               8/23/2018          8/24/2018      8/30/2018              10/19/2018    $            39,338.73   $                      40,155.50   $      816.77
12915   O'Connor Hospital               9/16/2017          9/16/2017      10/2/2017               10/9/2017    $                  ‐     $                         813.00   $      813.00
12927   O'Connor Hospital              11/30/2018         11/30/2018      12/6/2018    None                    $                  ‐     $                         810.97   $      810.97
12955   O'Connor Hospital               2/16/2018          2/16/2018      2/21/2018              10/18/2019    $               548.41   $                       1,354.70   $      806.29
12976   O'Connor Hospital               1/11/2019          1/11/2019        4/4/2019   None                    $                  ‐     $                         801.84   $      801.84
12977   O'Connor Hospital                1/5/2018            1/5/2018     7/25/2018               2/20/2018    $             1,645.93   $                       2,447.73   $      801.80
12985   O'Connor Hospital               1/25/2019          1/26/2019      1/31/2019               2/14/2019    $                  ‐     $                         800.99   $      800.99
13099   O'Connor Hospital               1/10/2018          1/23/2018      7/17/2018               8/28/2018    $               134.46   $                         916.05   $      781.59
13130   O'Connor Hospital              11/30/2017         11/30/2017      12/7/2017              12/14/2017    $                  ‐     $                         777.00   $      777.00
13201   O'Connor Hospital              11/23/2017         11/23/2017     11/29/2017                 6/4/2018   $                  ‐     $                         762.39   $      762.39
13204   O'Connor Hospital                1/4/2019            1/4/2019       4/4/2019   None                    $                  ‐     $                         761.84   $      761.84
13333   O'Connor Hospital               9/20/2018          9/20/2018      10/2/2018              11/14/2018    $               695.00   $                       1,435.30   $      740.30
13377   O'Connor Hospital               11/9/2018          11/9/2018      12/6/2018    None                    $                  ‐     $                         735.85   $      735.85
13376   O'Connor Hospital               11/2/2018          11/2/2018      12/6/2018    None                    $                  ‐     $                         735.85   $      735.85
13375   O'Connor Hospital               9/13/2018          9/13/2018      10/5/2018    None                    $                  ‐     $                         735.85   $      735.85
13374   O'Connor Hospital               7/19/2018          7/19/2018        8/7/2018   None                    $                  ‐     $                         735.85   $      735.85
13373   O'Connor Hospital               7/12/2018          7/12/2018        8/7/2018   None                    $                  ‐     $                         735.85   $      735.85
13372   O'Connor Hospital               7/26/2018          7/26/2018        8/6/2018              10/5/2018    $                  ‐     $                         735.85   $      735.85
13371   O'Connor Hospital               6/26/2018          6/26/2018        7/5/2018   None                    $                  ‐     $                         735.85   $      735.85
13370   O'Connor Hospital               2/13/2018          2/13/2018        3/5/2018   None                    $                  ‐     $                         735.85   $      735.85
13369   O'Connor Hospital              10/12/2017         10/12/2017      11/7/2017    None                    $                  ‐     $                         735.85   $      735.85
13599   O'Connor Hospital                5/2/2018            5/2/2018       5/7/2018              5/25/2018    $               279.61   $                         985.96   $      706.35
13661   O'Connor Hospital                8/1/2018            8/1/2018     9/12/2018    None                    $                  ‐     $                         702.38   $      702.38
13647   O'Connor Hospital                5/8/2018            5/8/2018       6/7/2018   None                    $                  ‐     $                         702.38   $      702.38
13723   O'Connor Hospital               5/28/2018          5/28/2018        6/4/2018              6/11/2018    $               229.61   $                         927.79   $      698.18
13777   O'Connor Hospital               12/8/2017         12/11/2017     12/15/2017              12/27/2017    $            13,110.00   $                      13,800.00   $      690.00
13776   O'Connor Hospital              12/18/2017         12/21/2017     12/28/2017               1/12/2018    $            11,709.00   $                      12,399.00   $      690.00
13873   O'Connor Hospital               9/25/2017          9/25/2017        3/6/2019             10/11/2017    $                  ‐     $                         689.45   $      689.45
13890   O'Connor Hospital               12/8/2017          12/9/2017     12/15/2017               3/28/2018    $            49,020.27   $                      49,707.74   $      687.47
13905   O'Connor Hospital               1/12/2018          1/12/2018      4/15/2019                 8/8/2018   $                  ‐     $                         685.17   $      685.17
13987   O'Connor Hospital               1/30/2019          1/30/2019        2/4/2019              2/25/2019    $                  ‐     $                         679.68   $      679.68
14105   O'Connor Hospital              12/26/2018         12/26/2018        1/7/2019              2/22/2019    $               323.13   $                         990.44   $      667.31
14152   O'Connor Hospital               7/20/2018          7/25/2018      8/15/2018               9/11/2018    $                10.08   $                         671.36   $      661.28
14169   O'Connor Hospital               3/12/2018          3/12/2018        4/6/2018   None                    $                  ‐     $                         660.08   $      660.08
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 10 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
14183   O'Connor Hospital               9/12/2018          9/13/2018      9/18/2018              12/31/2018    $             5,679.01   $                       6,336.63   $      657.62
14186   O'Connor Hospital               1/16/2019          1/16/2019      1/23/2019               1/30/2019    $               656.55   $                       1,314.00   $      657.45
14436   O'Connor Hospital               7/17/2018          7/30/2018        2/8/2019   None                    $                  ‐     $                         636.00   $      636.00
14435   O'Connor Hospital               12/1/2017          12/6/2017      5/29/2018                 6/6/2018   $                  ‐     $                         636.00   $      636.00
14433   O'Connor Hospital               12/8/2017         12/22/2017      1/23/2018                 6/4/2018   $                  ‐     $                         636.00   $      636.00
14454   O'Connor Hospital                9/7/2017          9/28/2017      10/5/2017              11/21/2017    $               401.88   $                       1,037.24   $      635.36
14472   O'Connor Hospital                4/2/2018            4/2/2018     4/10/2018               4/17/2018    $                  ‐     $                         632.83   $      632.83
14564   O'Connor Hospital               6/25/2018          6/25/2018      7/18/2018               7/25/2018    $             2,251.20   $                       2,874.57   $      623.37
14576   O'Connor Hospital               1/28/2019          1/28/2019        2/4/2019              2/11/2019    $               279.61   $                         901.05   $      621.44
14649   O'Connor Hospital               5/21/2018          5/21/2018      5/31/2018    None                    $                  ‐     $                         616.00   $      616.00
14707   O'Connor Hospital               2/19/2019          2/19/2019      2/25/2019                 3/4/2019   $             1,139.14   $                       1,752.15   $      613.01
14735   O'Connor Hospital               2/26/2018          2/27/2018        3/5/2018   None                    $                  ‐     $                         612.00   $      612.00
14781   O'Connor Hospital               2/26/2019          2/26/2019        3/5/2019              5/29/2019    $               455.13   $                       1,063.80   $      608.67
14825   O'Connor Hospital                1/8/2018            1/8/2018     1/22/2018               2/20/2018    $             1,550.00   $                       2,154.00   $      604.00
14862   O'Connor Hospital                1/3/2019            1/3/2019       1/9/2019              1/30/2019    $             1,510.20   $                       2,110.29   $      600.09
15156   O'Connor Hospital               7/24/2018          7/24/2018      7/30/2018                 8/6/2018   $                  ‐     $                         584.97   $      584.97
15163   O'Connor Hospital              12/25/2018         12/25/2018        1/2/2019              1/14/2019    $               608.48   $                       1,192.76   $      584.28
15165   O'Connor Hospital               2/20/2019          2/20/2019        3/1/2019              7/17/2019    $               534.30   $                       1,118.37   $      584.07
15223   O'Connor Hospital               9/23/2017          9/23/2017      9/28/2017               10/3/2017    $                  ‐     $                         579.00   $      579.00
15428   O'Connor Hospital                8/1/2017          8/31/2017      9/20/2017               5/14/2019    $                 5.13   $                         573.21   $      568.08
15467   O'Connor Hospital               7/12/2018          7/12/2018      1/22/2019               1/29/2019    $                  ‐     $                         564.00   $      564.00
15545   O'Connor Hospital              12/10/2018         12/10/2018      1/29/2019               2/26/2019    $               559.30   $                       1,118.61   $      559.31
15547   O'Connor Hospital                2/4/2019            2/4/2019     2/14/2019               2/22/2019    $                  ‐     $                         559.30   $      559.30
15546   O'Connor Hospital                8/9/2018            8/9/2018     8/16/2018               8/30/2018    $                  ‐     $                         559.30   $      559.30
15550   O'Connor Hospital               8/28/2018          8/28/2018        9/4/2018              9/11/2018    $                  ‐     $                         558.83   $      558.83
15551   O'Connor Hospital               2/15/2019          2/15/2019      2/25/2019                 3/4/2019   $               292.17   $                         851.00   $      558.83
15628   O'Connor Hospital              11/27/2018         11/28/2018      12/4/2018              12/28/2018    $            21,287.35   $                      21,836.83   $      549.48
15659   O'Connor Hospital              10/18/2017         10/19/2017     11/15/2017                 2/5/2018   $             3,974.85   $                       4,522.22   $      547.37
15716   O'Connor Hospital               2/19/2019          2/19/2019      2/25/2019                 3/4/2019   $                  ‐     $                         541.30   $      541.30
15752   O'Connor Hospital              12/28/2018         12/28/2018        1/2/2019   None                    $                  ‐     $                         537.08   $      537.08
15809   O'Connor Hospital               4/20/2018          4/20/2018      4/26/2018               6/12/2018    $             6,833.06   $                       7,362.80   $      529.74
15837   O'Connor Hospital                1/9/2019            1/9/2019     1/14/2019               2/12/2019    $             2,122.66   $                       2,650.60   $      527.94
15836   O'Connor Hospital              12/12/2018         12/12/2018     12/24/2018               1/30/2019    $             2,122.66   $                       2,650.60   $      527.94
15835   O'Connor Hospital              11/14/2018         11/14/2018     11/19/2018              12/18/2018    $             2,122.66   $                       2,650.60   $      527.94
16076   O'Connor Hospital               1/24/2019          1/24/2019      1/29/2019               2/26/2019    $               221.29   $                         734.30   $      513.01
16190   O'Connor Hospital              11/14/2018         11/14/2018      12/3/2018    None                    $                  ‐     $                         503.74   $      503.74
16210   O'Connor Hospital              12/13/2018         12/23/2018        1/8/2019              1/16/2019    $             5,442.16   $                       5,944.40   $      502.24
16640   O'Connor Hospital                1/9/2019          1/10/2019      2/15/2019               2/25/2019    $               749.23   $                       1,232.81   $      483.58
16641   O'Connor Hospital                1/3/2019            1/4/2019     2/27/2019                 3/7/2019   $             5,593.58   $                       6,077.06   $      483.48
16642   O'Connor Hospital               2/28/2018            3/1/2018       5/9/2018             12/12/2018    $            32,642.55   $                      33,126.03   $      483.48
16646   O'Connor Hospital               9/17/2018          9/27/2018      10/3/2018              10/31/2018    $             6,581.22   $                       7,064.58   $      483.36
16651   O'Connor Hospital               2/16/2019          2/16/2019      2/22/2019               3/12/2019    $             1,737.00   $                       2,219.84   $      482.84
16661   O'Connor Hospital               5/21/2018          5/21/2018      5/31/2018               8/22/2018    $                  ‐     $                         482.00   $      482.00
16689   O'Connor Hospital              12/21/2017         12/21/2017      8/13/2019    None                    $                  ‐     $                         479.48   $      479.48
16707   O'Connor Hospital               6/12/2018          6/14/2018      6/19/2018               6/27/2018    $             3,249.55   $                       3,728.42   $      478.87
16790   O'Connor Hospital               5/24/2018          5/24/2018      5/31/2018                 8/7/2018   $                44.77   $                         517.77   $      473.00
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 11 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
17052   O'Connor Hospital              12/15/2017         12/17/2017     12/22/2017              12/29/2017    $             8,540.00   $                       9,000.00   $      460.00
17050   O'Connor Hospital               12/6/2017          12/8/2017     12/14/2017              12/22/2017    $             8,240.00   $                       8,700.00   $      460.00
17049   O'Connor Hospital               12/2/2017          12/4/2017     12/11/2017              12/27/2017    $             8,740.00   $                       9,200.00   $      460.00
17048   O'Connor Hospital               12/2/2017          12/4/2017      12/8/2017              12/18/2017    $             8,740.00   $                       9,200.00   $      460.00
17058   O'Connor Hospital              11/10/2018         11/10/2018        1/9/2019              1/16/2019    $             5,873.26   $                       6,332.91   $      459.65
17057   O'Connor Hospital              12/11/2018         12/11/2018     12/17/2018               1/23/2019    $             2,649.57   $                       3,109.22   $      459.65
17203   O'Connor Hospital              10/18/2017         10/18/2017     10/24/2017    None                    $                  ‐     $                         450.00   $      450.00
17311   O'Connor Hospital              11/13/2018         11/17/2018     11/26/2018               1/18/2019    $             5,612.87   $                       6,060.43   $      447.56
17331   O'Connor Hospital                7/3/2018            7/3/2018       8/7/2018              8/15/2018    $                  ‐     $                         447.15   $      447.15
17320   O'Connor Hospital               4/24/2018          4/24/2018        5/9/2018              5/17/2018    $                  ‐     $                         447.15   $      447.15
17448   O'Connor Hospital              12/27/2018         12/27/2018        1/9/2019   None                    $                  ‐     $                         444.04   $      444.04
17447   O'Connor Hospital               12/5/2018          12/5/2018        1/9/2019   None                    $                  ‐     $                         444.04   $      444.04
17446   O'Connor Hospital              12/12/2018         12/12/2018        1/8/2019   None                    $                  ‐     $                         444.04   $      444.04
17445   O'Connor Hospital              11/28/2018         11/28/2018      12/6/2018    None                    $                  ‐     $                         444.04   $      444.04
17444   O'Connor Hospital              11/27/2018         11/27/2018      12/6/2018    None                    $                  ‐     $                         444.04   $      444.04
17640   O'Connor Hospital               3/31/2018          3/31/2018      4/10/2018               4/17/2018    $                  ‐     $                         438.00   $      438.00
17683   O'Connor Hospital               1/11/2018          1/11/2018      8/19/2019              10/11/2019    $             2,418.00   $                       2,852.96   $      434.96
17693   O'Connor Hospital               1/10/2019          1/10/2019        4/4/2019   None                    $                  ‐     $                         434.91   $      434.91
17692   O'Connor Hospital                1/9/2019            1/9/2019       4/4/2019   None                    $                  ‐     $                         434.91   $      434.91
17691   O'Connor Hospital                1/7/2019            1/7/2019       4/4/2019   None                    $                  ‐     $                         434.91   $      434.91
17690   O'Connor Hospital              12/28/2018         12/28/2018        1/9/2019   None                    $                  ‐     $                         434.91   $      434.91
17689   O'Connor Hospital               12/6/2018          12/6/2018        1/9/2019   None                    $                  ‐     $                         434.91   $      434.91
17688   O'Connor Hospital               12/4/2018          12/4/2018        1/9/2019   None                    $                  ‐     $                         434.91   $      434.91
17687   O'Connor Hospital              12/18/2018         12/18/2018        1/8/2019   None                    $                  ‐     $                         434.91   $      434.91
17686   O'Connor Hospital              12/17/2018         12/17/2018        1/8/2019   None                    $                  ‐     $                         434.91   $      434.91
17685   O'Connor Hospital              12/11/2018         12/11/2018        1/8/2019   None                    $                  ‐     $                         434.91   $      434.91
17684   O'Connor Hospital              12/10/2018         12/10/2018        1/8/2019   None                    $                  ‐     $                         434.91   $      434.91
17754   O'Connor Hospital               6/28/2018          6/28/2018        7/5/2018   None                    $                  ‐     $                         431.43   $      431.43
17768   O'Connor Hospital               10/4/2017         10/10/2017      11/3/2017               1/12/2018    $            42,401.46   $                      42,832.13   $      430.67
17786   O'Connor Hospital                3/2/2018            3/2/2018       3/8/2018              4/25/2018    $             6,392.05   $                       6,821.79   $      429.74
17785   O'Connor Hospital               1/28/2018          1/28/2018        2/2/2018              3/20/2018    $             6,399.24   $                       6,828.98   $      429.74
17787   O'Connor Hospital              10/10/2018         10/10/2018     10/29/2018               11/5/2018    $                  ‐     $                         429.68   $      429.68
17836   O'Connor Hospital               5/10/2018          5/10/2018        6/5/2018              6/13/2018    $               774.21   $                       1,200.66   $      426.45
17847   O'Connor Hospital              12/26/2018         12/26/2018        1/9/2019              1/18/2019    $                54.78   $                         480.56   $      425.78
17865   O'Connor Hospital              12/12/2018         12/19/2018      1/10/2019               1/17/2019    $                  ‐     $                         424.00   $      424.00
17862   O'Connor Hospital               1/26/2018          1/26/2018        2/1/2018   None                    $                  ‐     $                         424.00   $      424.00
17993   O'Connor Hospital              12/14/2018         12/14/2018        1/9/2019              1/18/2019    $               763.24   $                       1,179.89   $      416.65
18131   O'Connor Hospital              11/19/2018         11/19/2018     11/26/2018              11/30/2018    $                  ‐     $                         409.20   $      409.20
18165   O'Connor Hospital               3/21/2018          3/27/2018        4/5/2018              5/22/2018    $                12.14   $                         419.61   $      407.47
18187   O'Connor Hospital                2/6/2019            2/6/2019     2/13/2019               3/13/2019    $             2,243.93   $                       2,650.60   $      406.67
18290   O'Connor Hospital                3/2/2018            3/2/2018       3/7/2018              8/27/2018    $               117.21   $                         520.50   $      403.29
18310   O'Connor Hospital               4/26/2018          4/26/2018      5/11/2018               5/21/2018    $               662.26   $                       1,063.80   $      401.54
18318   O'Connor Hospital              12/20/2017         12/22/2017     12/28/2017                 1/8/2018   $             8,416.00   $                       8,817.00   $      401.00
18317   O'Connor Hospital              12/15/2017         12/17/2017     12/22/2017               1/31/2018    $             6,755.94   $                       7,156.94   $      401.00
18366   O'Connor Hospital               11/8/2018          11/8/2018      12/6/2018                 1/8/2019   $                  ‐     $                         399.77   $      399.77
18550   O'Connor Hospital                3/1/2018            3/1/2018       4/6/2018   None                    $                  ‐     $                         393.01   $      393.01
                              Case 2:20-ap-01575-ER                   Doc 1-11 Filed 08/28/20 Entered 08/28/20 13:31:32                                      Desc
                                                                       Exhibit Exhibit F Page 12 of 12

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
18549   O'Connor Hospital               3/19/2018          3/19/2018        4/5/2018   None                    $                  ‐     $                         393.01   $      393.01
18605   O'Connor Hospital               2/22/2018          2/22/2018      2/27/2018                 3/6/2018   $               238.09   $                         627.00   $      388.91
18668   O'Connor Hospital               11/2/2017         11/17/2017     12/18/2017               5/15/2018    $               463.64   $                         848.00   $      384.36
18699   O'Connor Hospital               6/22/2018          6/22/2018      6/27/2018    None                    $                  ‐     $                         382.00   $      382.00
18750   O'Connor Hospital              11/10/2017         11/17/2017     12/18/2017               5/25/2018    $                44.00   $                         424.00   $      380.00
18776   O'Connor Hospital                3/1/2018            3/1/2018       4/6/2018   None                    $                  ‐     $                         378.87   $      378.87
18813   O'Connor Hospital                6/5/2018            6/5/2018     6/17/2019    None                    $                  ‐     $                         376.00   $      376.00
18908   O'Connor Hospital               9/25/2018          9/30/2018      10/5/2018              10/19/2018    $             4,565.87   $                       4,937.82   $      371.95
18945   O'Connor Hospital               2/18/2018          3/12/2018      3/16/2018               5/16/2018    $           130,768.71   $                     131,139.14   $      370.43
18998   O'Connor Hospital                6/5/2018            6/5/2018     6/17/2019              11/20/2018    $                  ‐     $                         366.62   $      366.62
18999   O'Connor Hospital               4/23/2018          4/25/2018      4/30/2018                 5/8/2018   $             7,194.00   $                       7,560.61   $      366.61
19406   O'Connor Hospital               6/12/2018          6/12/2018        7/5/2018   None                    $                  ‐     $                         349.12   $      349.12
19513   O'Connor Hospital               4/23/2018          4/23/2018      4/30/2018                 5/7/2018   $               277.41   $                         622.00   $      344.59
19723   O'Connor Hospital              12/21/2018         12/21/2018        1/8/2019              1/18/2019    $               109.56   $                         444.04   $      334.48
19722   O'Connor Hospital              11/29/2018         11/29/2018      12/6/2018                 1/3/2019   $               109.56   $                         444.04   $      334.48
19726   O'Connor Hospital              11/15/2018         11/15/2018      8/12/2019              12/14/2018    $                  ‐     $                         334.29   $      334.29
19742   O'Connor Hospital               3/15/2018          3/15/2018      3/22/2018               3/29/2018    $                  ‐     $                         334.00   $      334.00
19768   O'Connor Hospital               6/26/2018          6/26/2018        7/2/2018                5/1/2019   $             2,318.08   $                       2,650.60   $      332.52
20028   O'Connor Hospital                5/7/2018            5/7/2018       6/8/2018   None                    $                  ‐     $                         322.69   $      322.69
20032   O'Connor Hospital                3/8/2018            3/8/2018       4/9/2018              4/16/2018    $               380.33   $                         702.64   $      322.31
20053   O'Connor Hospital               6/11/2018          6/11/2018      6/25/2018    None                    $                  ‐     $                         322.00   $      322.00
20129   O'Connor Hospital               4/19/2018          4/19/2018        5/7/2018              5/14/2018    $                  ‐     $                         319.14   $      319.14
20128   O'Connor Hospital               3/29/2018          3/29/2018        4/5/2018              4/16/2018    $                  ‐     $                         319.14   $      319.14
20365   O'Connor Hospital              12/28/2018         12/28/2018        1/4/2019              1/14/2019    $             1,703.30   $                       2,015.10   $      311.80
20405   O'Connor Hospital               4/26/2018          4/26/2018        5/8/2018              7/10/2018    $               210.43   $                         520.50   $      310.07
20453   O'Connor Hospital              10/24/2017         10/30/2017     11/10/2017               5/15/2018    $               327.34   $                         636.00   $      308.66
20454   O'Connor Hospital               2/21/2018          2/21/2018        3/8/2018              3/14/2018    $             1,042.42   $                       1,351.03   $      308.61
20792   O'Connor Hospital               5/29/2018          5/29/2018        6/5/2018              6/11/2018    $                  ‐     $                         305.00   $      305.00
20937   O'Connor Hospital               4/14/2018          4/14/2018      4/19/2018               5/18/2018    $             2,677.15   $                       2,977.15   $      300.00
21003   O'Connor Hospital              11/18/2018         11/20/2018     11/26/2018                 1/8/2019   $             7,244.86   $                       7,544.00   $      299.14
21072   O'Connor Hospital               8/21/2018          8/21/2018      8/31/2018               9/10/2018    $                  ‐     $                         298.56   $      298.56
21176   O'Connor Hospital                5/4/2018            5/4/2018       5/9/2018              5/16/2018    $               337.17   $                         632.00   $      294.83
21347   O'Connor Hospital              12/13/2018         12/13/2018        1/8/2019              1/18/2019    $               146.08   $                         434.91   $      288.83
21364   O'Connor Hospital               8/27/2018          8/27/2018        9/4/2018              9/11/2018    $                  ‐     $                         287.99   $      287.99
21880   O'Connor Hospital                2/9/2018            2/9/2018     2/14/2018    None                    $                  ‐     $                         278.00   $      278.00
21923   O'Connor Hospital              11/12/2018         11/12/2018     11/19/2018              11/28/2018    $               272.51   $                         549.91   $      277.40
21935   O'Connor Hospital               9/25/2018          9/25/2018     10/15/2018              10/23/2018    $                  ‐     $                         277.00   $      277.00
21993   O'Connor Hospital               8/13/2018          8/14/2018      8/20/2018              10/29/2018    $             3,953.67   $                       4,229.61   $      275.94
22506   O'Connor Hospital              12/30/2018         12/31/2018      5/17/2019               7/18/2019    $             1,442.97   $                       1,703.29   $      260.32
22512   O'Connor Hospital              10/26/2017          11/7/2017      3/30/2018               1/29/2018    $            82,482.09   $                      82,742.03   $      259.94
22563   O'Connor Hospital              11/19/2018         11/19/2018      12/6/2018              12/13/2018    $               310.28   $                         568.45   $      258.17
22841   O'Connor Hospital               4/25/2018          4/25/2018      4/30/2018                 5/9/2018   $             1,445.19   $                       1,695.48   $      250.29

                                                                                                                                                                   Total   $1,837,208.88
